         Case 1:19-cr-00725-JPO Document 214 Filed 09/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                      -v-                                         19-CR-725 (JPO)

 DAVID CORREIA,                                                        ORDER
                                Defendant.


J. PAUL OETKEN, District Judge:

       The Court is in receipt of Mr. Correia’s pro se motion for compassionate release, filed on

September 13, 2021. The Government is directed to respond to Mr. Correia’s motion by

September 29, 2021.

       Because the motion for compassionate release contains personal medical information, the

Clerk of Court is directed to file the motion (Dkt. No. 213) under seal. The Clerk of Court is

also directed to mail a copy of this order to Mr. Correia.



       SO ORDERED.

Dated: September 15, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
